 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9

10          UNITED STATES OF AMERICA,                      CASE NO. C16-0052JLR

11                               Plaintiff,                ORDER DENYING ATTORNEY
                   v.                                      RICHARD L. POPE’S MOTION
12                                                         FOR RECONSIDERATION IN
                                                           PART OF THE COURT’S
            SAUK-SUIATTLE INDIAN TRIBE
13                                                         AWARD OF ATTORNEY’S FEES
            OF WASHINGTON,                                 AGAINST HIM
14
                                 Defendant.
15
                                      I.      INTRODUCTION
16
            Before the court Attorney Richard L. Pope, Jr.’s motion for reconsideration in part
17
     of the court’s November 15, 2019, order directing him to pay a portion of Defendants
18
     Christine Morlock, Robert Morlock, Ronda Metcalf, and Community Natural Medicine,
19
     PLLC’s (“CNM”) (collectively “Defendants”) 1 attorney’s fees. (See MFR (Dkt. # 106);
20
     //
21
            1
            On March 21, 2017, the court dismissed Defendant Sauk-Suiattle Indian Tribe of
22   Washington on grounds of sovereign immunity. (See 3/21/17 Order (Dkt. # 39) at 5-7, 11.)


     ORDER - 1
 1   see also 11/15/19 Order (Dkt. # 105).) The court ordered Defendants to file a response to

 2   Mr. Pope’s motion. (See 12/04/19 Order (Dkt. # 110); see also Resp. (Dkt. # 112).) The

 3   court has considered Mr. Pope’s motion, Defendants’ response to the motion, Mr. Pope’s

 4   reply (Reply (Dkt. # 114)), the relevant portions of the record, and the applicable law.

 5   Being fully advised, 2 the court DENIES Mr. Pope’s motion for reconsideration.

 6                                     II.   BACKGROUND

 7          Plaintiff Raju A.T. Dahlstrom initially filed this qui tam lawsuit as a pro se

 8   litigant. (See Compl. (Dkt. # 1).) Mr. Dahlstrom asserted claims under the federal False

 9   Claims Act (“FCA”), 31 U.S.C. § 3729, et seq., and the Washington Medicaid Fraud

10   False Claims Act (“Washington Medicaid Fraud FCA”), RCW ch. 74.66. (See Compl.

11   ¶¶ 71-82.) He also brought claims for FCA retaliation and Washington Medicaid Fraud

12   FCA retaliation. (See id. ¶¶ 92-95.)

13          Because a plaintiff may not prosecute a qui tam action pro se, see Stoner v. Santa

14   Clara Cty. Office of Educ., 502 F.3d 1116, 1127 (9th Cir. 2007), on January 22, 2016, the

15   court issued an order to show cause within 30 days why the matter should not be

16   dismissed (see 1/22/16 OSC (Dkt. # 2) at 1-2). Alternatively, the court ordered Mr.

17   Dahlstrom to retain counsel within the same timeframe. (Id. at 2.) On February 18,

18   2016, Mr. Pope appeared on Mr. Dahlstrom’s behalf. (Not. of App. (Dkt. # 3).)

19   //

20   //

21          2
              No party asks for oral argument (see MFR at 1; Resp. at 1), and the court does not
     consider oral argument to be helpful to its disposition of the motion, see Local Rules W.D.
22   Wash. LCR 7(b)(4).


     ORDER - 2
 1          On June 6, 2019, Defendants filed a motion for summary judgment on all of Mr.

 2   Dahlstrom’s alleged false claims. (See MSJ (Dkt. # 64).) On July 8, 2019, Mr.

 3   Dahlstrom filed his response to Defendants’ motion opposing each ground for summary

 4   judgment. (See SJ Resp. (Dkt. # 72).) In his response to Defendants’ motion for

 5   summary judgment, Mr. Dahlstrom asserted numerous scurrilous and potentially

 6   professionally-damaging statements, which the court has previously detailed and will not

 7   recount here. (See id. at 3-5; see also 11/15/19 Order at 5; SJ Order (Dkt. # 79) at

 8   35-36).) Nevertheless, Mr. Dahlstrom was unable to sustain a single alleged false claim,

 9   and on August 29, 2019, the court granted Defendants’ motion for summary judgment

10   and dismissed Mr. Dahlstrom’s action with prejudice. (See SJ Order (Dkt. # 79) at 2, 37.)

11          Pursuant to 31 U.S.C. § 3730(d)(4) and RCW 74.66.070(d)(4), the court

12   concluded in its summary judgment order that all of Mr. Dahlstrom’s claims were

13   “frivolous,” “clearly vexatious,” and “brought for the primary purpose of harassing and

14   embarrassing . . . Defendants.” (SJ Order at 34-36.) Accordingly, the court granted

15   Defendants’ motion for an award of reasonable attorney’s fees and expenses against Mr.

16   Dahlstrom and ordered Defendants to file, within 14 days, a motion setting forth the

17   reasonable fees and expenses they incurred in bringing their motion for summary

18   judgment and conducting any necessary preceding discovery. (Id. at 36.) The court also

19   ordered Mr. Pope “to show cause why the court should not impose a portion of its

20   attorney’s fees award, if any, against him personally pursuant to 28 U.S.C. § 1927,

21   [Federal] Rule [of Civil Procedure] 11(b), or its inherent authority.” (Id. at 36-37.) The

22   court also permitted Defendants to respond to the court’s order to show cause. (Id. at 37.)


     ORDER - 3
 1   Both Mr. Pope and Defendants filed responses to the court’s order to show cause. (Def.

 2   OSC Resp. (Dkt. # 89); Pope OSC Resp. (Dkt. # 101).)

 3          On November 15, 2019, the court (1) imposed sanctions and awarded a portion of

 4   Defendants’ attorney’s fees against Mr. Pope for bad faith conduct under both 28 U.S.C.

 5   § 1927 and the court’s inherent authority (11/15/19 Order at 12-21), (2) declined to

 6   excuse or mitigate Mr. Pope’s conduct based on his daughter’s health care crisis (id. at

 7   21-23), and (3) determined that Mr. Pope should pay Defendants $10,753.74 in fees (id.

 8   at 23-27). The court limited its sanctions award to those fees Defendants incurred in

 9   drafting and prosecuting their motion for summary judgment, which totaled $14,711.00,

10   and then discounted that amount by 26.9%, which represents the voluntary reduction

11   Defendant offered for the entirety of their claimed fees, for a total fee award of

12   $10,753.74. (See id. at 25-27.)

13          Mr. Pope moved for reconsideration of the court’s sanctions order. (See generally

14   MFR.) In his motion, Mr. Pope does not challenge or seek reconsideration of the court’s

15   ruling that an award of sanctions against him is appropriate under 28 U.S.C. § 1927 or the

16   court’s inherent authority. (Id. at 2.) Instead, Mr. Pope makes two limited arguments.

17   (See id. at 1-2.) First, Mr. Pope argues that the court should reconsider the amount of

18   sanctions and limit its fee award to at most $5,759.00, which represents the amount

19   Defendants incurred in connection with their motion for summary judgment after Mr.

20   Pope completed two depositions that he conducted on June 14, 2019—four days after the

21   June 10, 2019, discovery cutoff. (See id. at 1; see also Am. Sched. Order (Dkt. # 63) at

22   1.) Further, Mr. Pope argues that the court should reduce this amount even more based


     ORDER - 4
 1   on the 26.9% across-the-board reduction offered by Defendants in their response to the

 2   court’s order to show cause. (See MFR at 4; see also Def. OSC Resp. at 10; 9/12/19

 3   Nedderman Decl. (Dkt. # 90) ¶ 2, Ex. 1.) Second, Mr. Pope argues that the court should

 4   reconsider its refusal to mitigate the sanctions award based on his daughter’s health crisis.

 5   (MFR at 2.) Defendants opposed Mr. Pope’s motion. (See generally Resp.) The court

 6   now considers Mr. Pope’s motion.

 7                                     III.   ANALYSIS

 8   A.     Standards for a Motion for Reconsideration

 9          Motions for reconsideration “are disfavored.” Local Rules W.D. Wash. LCR

10   7(h)(1). Ordinarily, the court will deny such motions in the absence of a showing of (1)

11   “manifest error in the prior ruling,” or (2) “new facts or legal authority which could not

12   have been brought to [the court’s] attention earlier with reasonable diligence.” Id. As

13   discussed below, the court concludes that Mr. Pope has made neither showing.

14   B.     The Amount of the Award

15          In its sanctions order, “the court determine[d] which of Defendants’ fees [we]re

16   due to Mr. Pope’s ‘excessive’ litigation.” (11/15/19 Order at 25 (quoting In re Yagman,

17   796 F.2d 1165, 1184-85 (9th Cir. 1986)).) In so doing, the court stated that it would

18   “decline[] to impose any fees Defendant incurred conducting discovery and [would] limit

19   its award to those fees Defendants incurred in drafting and prosecuting their motion for

20   summary judgment.” (Id.) The court reasoned that “following discovery Mr. Pope

21   should have understood that Mr. Dahlstrom’s claims were frivolous.” (Id.) Based on this

22   statement, Mr. Pope argues that the court’s fee calculation failed to consider that


     ORDER - 5
 1   Defendants’ motion for summary judgment was filed on June 6, 2019, and Mr. Pope did

 2   not complete his discovery until June 14, 2019, when he took two final depositions.

 3   (MFR at 3-4.) Mr. Pope argues that the court should exclude from its sanctions award

 4   any fees Defendants incurred in connection with their motion for summary judgment

 5   prior to June 14, 2019, reducing the sanctions amount to at most $5,759.00. (Id.) Mr.

 6   Pope then argues that the court should further reduce this amount by the 26.9% voluntary

 7   discount Defendants offered in their response to the court’s order to show cause. (Id. at

 8   4.)

 9          The court declines to reconsider or reduce its award based on this argument. First,

10   Mr. Pope never asserts that these two depositions revealed any information that altered

11   his understanding of the legitimacy of Mr. Dahlstrom’s claims. (See generally MFR.)

12   Indeed, Mr. Pope filed Mr. Dahlstrom’s opposition to Defendants’ motion for summary

13   judgment on July 8, 2019—several weeks after he conducted these depositions. Thus, the

14   court is not convinced that, prior to these two depositions, Mr. Pope did not have enough

15   information to conclude that Mr. Dahlstrom’s claims were frivolous, but suddenly after

16   he completed these depositions he was enlightened. Accordingly, the court cannot

17   conclude that it made any difference whether these two depositions occurred before or

18   after Defendants’ filed their motion for summary judgment.

19          More importantly, Mr. Pope conducted these depositions after the June 10, 2019,

20   discovery cutoff. (See Am. Sched. Order at 1.) The court’s amended scheduling order

21   states, without ambiguity, that the dates set forth in the order are “firm” and “can be

22   changed only by order of the court, not by agreement of the parties.” (Id. at 2.) The


     ORDER - 6
 1   parties never requested and the court never ordered an extension of the June 10, 2019,

 2   discovery cutoff. (See generally Dkt.) Thus, Mr. Pope’s conduct of two depositions four

 3   days after the discovery period ended was in violation of the court’s scheduling order.

 4   The court declines to reward this behavior by reducing its sanction award on that basis.

 5          In any event, the import of the court’s November 19, 2019, sanctions order was

 6   that it declined to award any fees Defendants incurred in discovery because it could not

 7   conclude that these fees were due to Mr. Pope’s “excessive” litigation. (See 11/15/19

 8   Order at 25.) Indeed, the court did not impose any such fees on Mr. Pope. (See id.)

 9   Nothing in Mr. Pope’s motion for reconsideration convinces the court that it should

10   reconsider its award of those fees Defendants incurred in drafting and prosecuting their

11   motion for summary judgment (subject to the 26.9% reduction discussed in the court’s

12   order). Mr. Pope should have known prior to the date Defendants filed their motion for

13   summary judgment that Mr. Dahlstrom’s claims were frivolous. He provides the court

14   with no indication that the two depositions he took after that date would have or did make

15   any difference in his continued prosecution of these frivolous claims. Accordingly, the

16   court concludes that Defendants are entitled to their fees in prosecuting their motion for

17   summary judgment (subject to the reduction discussed in the court’s November 15, 2019,

18   order) because these fees were incurred due to Mr. Pope’s “excessive” litigation. See In

19   re Yagman, 796 F.2d at 1184-1185. The court denies Mr. Pope’s motion to reconsider

20   the amount of its fees award to Defendants based on the timing of two depositions.

21   //

22   //


     ORDER - 7
 1   C.     Mitigation Based on Mr. Pope’s Daughter’s Health Crisis

 2          The court reduced the amount of Defendants’ fee award by 26.9%, from

 3   $14,711.00, which represents the amount of fees Defendants incurred in prosecuting their

 4   summary judgment motion, to $10,753.74. (11/15/19 Order at 27.) The court reduced

 5   Defendants’ award by this amount because it represents the same overall percentage

 6   reduction that Defendants volunteered to take for fees and expenses incurred in both their

 7   discovery and summary judgment activities. (See id.) Nevertheless, Mr. Pope argues

 8   that the court erred by failing to reduce the sanctions award by an even greater amount

 9   based on his daughter’s health crisis. (See MFR at 6 (“The [c]ourt should further exercise

10   its discretion in deciding whether or not to make further reductions [in the sanctions

11   award] based on the severe health crisis of Mr. Pope’s daughter.”).)

12          Mr. Pope “believes” that the court should not have considered his appearance in

13   three additional lawsuits in the Western District of Washington in deciding whether to

14   excuse or mitigate his conduct based on his daughter’s health care crisis. (MFR at 4-5.)

15   Mr. Pope is incorrect as a matter of law. A court “may take notice of proceedings in

16   other courts, both within and without the federal judicial system, if those proceedings

17   have a direct relation to matters at issue.” See United States ex rel. Robinson Rancheria

18   Citizens Council v. Borneo, Inc., 971 F.2d 244, 248 (9th Cir. 1992). Mr. Pope claimed

19   near incapacity as the result of his daughter’s health crisis. (See Pope OSC Resp. at 5,

20   9-10; see also 9/26/19 Pope Decl. (Dkt. # 100) ¶¶ 8-9, 12-19, 24, 27, 30-32, 49, 74.)

21   Whether Mr. Pope was continuing to engage in additional representations and cases

22   during this period was directly relevant to the matter at issue.


     ORDER - 8
 1          Further, Mr. Pope never explains in his motion for reconsideration why he failed

 2   to (1) obtain co-counsel to assist in Mr. Dahlstrom’s representation or (2) timely inform

 3   the court of his incapacity. (See generally MFR.) If Mr. Pope had done so, the court

 4   could have considered a short stay of the proceedings to allow Mr. Dahlstrom to find

 5   alternate or additional counsel. Although the court is sympathetic to Mr. Pope’s situation

 6   with his daughter, his failure to inform the court was reckless given the circumstances

 7   and, for this reason, Mr. Pope’s situation does not justify any mitigation in the sanctions

 8   award. For these reasons, the court declines to reconsider its prior order based on Mr.

 9   Pope’s daughter’s health crisis.

10                                      IV.   CONCLUSION

11          For the foregoing reasons, the court DENIES Mr. Pope’s motion for

12   reconsideration in part of the court’s order directing him to pay Defendants’ reasonable

13   attorney’s fees of $10,753.74 (Dkt. # 106).

14          Dated this 5th day of February, 2020.

15

16                                                     A
                                                       JAMES L. ROBART
17
                                                       United States District Judge
18

19

20

21

22


     ORDER - 9
